STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claims 8 - 13 recite a “computer-readable storage medium.”  Ordinarily, the broadest reasonable interpretation of “computer-readable storage medium” would cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media when the specification is silent.  See MPEP 2111.01. And, if the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). However, the phrase “computer-readable storage medium” is specially defined in the specification at ¶ [00160]; to wit: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves.” Consistent with this special definition, the phrase “computer-readable storage medium” has not been construed as reading upon transitory signals per se.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 8, 14, were known in the art as evidenced by Sarah et al (U.S. PG Pub. No. 2019/0228311) which discloses computing a matrix norm (i.e., “Frobenius norm”, “                                
                                    
                                        
                                            
                                                
                                                    ∙
                                                
                                            
                                        
                                        
                                            F
                                        
                                    
                                
                            ”, a species of matrix norm; e.g., “                                
                                    
                                        
                                            
                                                
                                                    w
                                                    -
                                                    
                                                        
                                                            w
                                                        
                                                        ^
                                                    
                                                
                                            
                                        
                                        
                                            F
                                        
                                    
                                
                            ”) over a “folded” weight tensor (i.e., “W’=USVT”) at ¶¶ [0047], [0050]. The “folded” weight tensor taught by Sarah comprises a product of “U” and “VT” wherein “U” and “V” comprise decompositions of weight matrix (i.e., “W’”) at ¶ [0047]. Although W’ is a product of a product of a weight matrix (i.e., “U”) and a transpose of a weight matrix (i.e., “VT”), V is not the same weight matrix as U, thus, it is not the product of a weight matrix and a transpose of “the weight matrix” (emphasis added). The definite article denotes the same matrix is transposed and multiplied against itself. Notwithstanding the aforesaid distinction, Sarah further discloses uses the matrix norm (see eqn. 2) to determine a “rank rF” used to constrain a neural network to an “optimal rank” at ¶ [0049]. Sarah does not specify the neural network is a L2 non-expansive neural network. However, this latter distinction is trivial and not the basis for allowance herein.
Other prior art considered and hereby made of record includes:
Hsiao (U.S. PG Pub. No. 2021/0256304) which discloses calculating a matrix norm at ¶¶ [0040], [0067], [0071], but does not disclose computing the matrix norm over a product of a weight matrix and a transpose of the weight matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668